Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered

Status of the claims
Claims 12-27 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are directed to “the protein” wherein the protein is HER2, EGFR or HER3. As described above, each of the claims 12, 13, 14 and 15 recites “statistical distribution of protein stoichiometry of a protein in cells” in the preamble and also recites “first unit comprises a molecule for binding specifically to the protein of the cell” in the steps following the recitation “comprising the following steps”. The connection between the protein recited in the preamble and the “detected protein” recited in the steps has not been clarified in the claims and thus it is unclear whether the “detected protein” recited in claims 24-27 is intended for the protein for which the statistical distribution is to be identified? Claims 24-27 recites “wherein the detected protein is HER2, EGFR or HER3” and the claims 12-14 does not recite a detection stem and thus it is unclear as to whether the HER2, EGFR or HER3 is referred to “a protein” recited in the preamble or is a different protein in the cell?
Claim 13 recites “marker comprising a first unit” and claim 23 recites “the marker comprising the first unit is used in a concentration two to three orders of magnitude greater than the binding affinity of the first unit to the protein”. The recitation “marker comprising the first unit” can be interpreted as the “first unit” is the marker as the term comprising may or may not include other materials and it is not clear from the recitation as to whether the marker if a different component than the first unit? The recitation in claim 23 makes is more confusing which indicates that the maker is a different component from the first unit as the concentration of the marker component depends on the binding affinity of the first unit. Further, it is unclear as to how is the binding 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 12-15 as amended, is directed to incubating cells with a first unit comprising a molecule for binding specifically to a protein and at least one chemically coupled molecule for binding to a second unit, and wherein the molecule for binding specifically to a protein is composed of a peptide sequence of a maximum of 60 amino acids, or a chemical molecule with a molecular weight not exceeding 12 kDa. Thus as claimed, the molecule for binding specifically to a protein of the first unit encompasses an inordinately a large number of distinct structures encompassing various peptides and Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula. In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by The specification have not disclose or describe the types of proteins to which the “molecule” or “chemical molecule” would be specific for and thus the claim encompass an inordinate number of peptides upto 60 amino acids and an inordinate number of distinct compounds represented by “chemical molecule not exceeding 12 kDa” that specifically binds to various proteins. The specification does not have clear and representative disclosure of “a protein” and clear and representative disclosure of various “chemical molecule with molecular weight not exceeding 12 kDa” directed to various types of proteins represented by the recitation “a protein”. The specification does not have clear and representative disclosure of “a protein” and clear and representative disclosure of enormous number of peptides represented by the recitation “peptide sequence of a maximum of 60 amino acids” directed to the various types of proteins represented by the recitation “a protein”.
Therefore, in the absence of a disclosure of representative number of conjugate compounds a peptide, or a chemical molecule conjugated to a chemically coupled molecule, from the enormous number of conjugate compounds that may be encompassed by the genus as claimed cannot be a representative number of all the unlimited number of structurally divergent and dissimilar compounds as encompassed by the scope of the claims. 
encompasses enormous number of peptides sequences of 2-60 amino acids binding specifically to various types of proteins of a cell and various types of other proteins, and the “chemical molecule with a molecular weight not exceeding 12 kDa” encompasses enormous number and types of distinct compounds that specifically binds to various types of proteins of a cell and various types of other proteins. However, the specification does not provides a clear guidance of the various peptide sequence and their cognate binding ligands/receptors and the specification have not provides a representative peptide sequences or compounds (representing peptides and chemical molecule) binding specifically to representative types and numbers of proteins in cells or other proteins and having a chemically coupled group conjugated to the peptide sequences or the compounds. The specification does not provide clear guidance for the conjugation of the chemically coupled group to the peptide sequence, nor does to various chemical compounds represented by “chemical molecule”. The instant specification does not describe or provide any representative examples to support the full scope of the claims The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  By disclosing no clear structure of a conjugate representing a peptide-chemically couple molecule or a chemical molecule-chemically coupled molecule, the specification does not describe representative example and does not provide support for the full scope of the first unit as claimed and as encompassed by the enormous number of conjugate structures. Accordingly, it is deemed that the specification fails to provide adequate written .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al (Nature Biotechnology 2003, hereinafter “Jaiswal”) in view of Chang et al (Wiley Interdiscip Rev Nanomed Nanobiotechnol 2012, hereinafter “Chang”), (Deerinck (Toxicologic Pathology 2008, hereinafter “Deerinck”) and Dukes (ACSNana 2010).
In regards to claims 12-13, 15, 20-22 and 23, Jaiswal discloses identifying P-glycoprotein in cells (i.e. identifying a protein distribution in cells) using a specific protein marker comprising 1) a first unit (i.e. a first unit 2) comprising an antibody binding specifically to P-glycoprotein (i.e. a molecule 2a) and a biotin (i.e. a chemically coupled molecule 2b for binding to a second unit 3, e.g. avidin) and 2) a second unit comprising a DHLA capped QD (i.e. surface-modified nanoparticle 3a) having a avidin coating (i.e. a surface coating capable of binding to a the avidin (i.e. molecule 2b) of 
    PNG
    media_image1.png
    140
    307
    media_image1.png
    Greyscale
).  Jaiswal teaches culturing cells (HeLa cells) (page 51, see “Cell grown and Treatment”), incubating the cells with biotinylated antibody, rinsing the cells to remove unbound antibodies, incubating the washed cells with QD-avidin conjugate (see page 51, Immunolabeling of cells using QD conjugates) and then imaging the cells (e.g. with confocal microscope) to identify distribution of the proteins in the cells (see Fig.4).  In an alternative method, Jaiswal also discloses conjugation of primary antibody to QD utilizing recombinant protein G or avidin (Fig. 4B and page 49, 2nd para of 1st col.) 
    PNG
    media_image2.png
    140
    315
    media_image2.png
    Greyscale
 . Jaiswal discloses a process wherein the biotinylated antibody (i.e. the first unit) is first bound to the avidin coated QD (i.e. the second unit) and incubating the cells with the complex (page 51, 3rd paragraph of 1st col.). 
Jaiswal discloses imaging of live cells but does not mention fixing the cells during staining and for imaging. Jaiswal discloses antibody as probe for targeting to cell surface protein and detection using confocal microscopy but however, does not disclose other proves (such as peptide or a chemical moiety) and does not mention detection using electron microscopy.
Chang teaches utilization of various probes which includes antibody, peptides, and small molecule ligands (page 4). Chang teaches that a significant advantage with peptide as prove is that several neuropeptide receptors still lack small-molecule ligands and specific antibody for targeting (page 4). Chang teaches that for indirect detection, avidin-biotin assembly in QDots assays are used (page 5). Chang discloses biotin conjugated antibody for biding to cell surface antigen and detection using avidin coated QDots (Sav-QDots) (page 5). Chang discloses biotinylated peptide (α-bungarotoxin; α-BTX) probe and Sav-QDots to visualize nicotinic acetylcholine receptors (nAChRs) on the surface of mouse diaphragm neuromascular junction (page 8). Chang discloses small molecule as probe for detection of presynaptic dopamine transporter (DAT) expressed in live HeLa and HEK-293 Flp-In cells, with a biotinylated ligand, 2-β-carbomethoxy-3-β-(4-fluorophenyl)tropane (IDT444 that targets DAT) using Sav-QDots system (page 8, last paragraph and Fig.7):

    PNG
    media_image3.png
    552
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    548
    media_image4.png
    Greyscale
. Chang also teaches various other targeting probes which includes small organic ligands, antibodies, peptides and toxins (Table 2).
Deerinck teaches application of fluorescent quantum dots to confocal, multiphoton and electron microscopic imaging (Abstract). Deerinck teaches that the properties of high quantum yields, large absorption cross-sections and excellent photostability exhibited by quantum dots (QD) makes them an excellent candidates for serving as multiplexing molecular beacons using a variety of imaging modalities including highly correlated microscipies (Abstract). Deerinck teaches that much of the fine cellular machinery operates beyond the resolution of the light microscope in the realm visualized by electron microscopy and therefore, to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology, it is important to use multiple microscopies encompassing a wide range of overlapping scales, making methods that allow for highly correlated light- and electron-microscopic observations very desirable. Deerink teaches detection of QD labeled cells by fluorescence microscopy and imaging by electron microscopy for higher resolution examination (page 116). Deerinck teaches fixing cells. Deerinck teaches optimal fixation and permeablization conditions must be determined for each primary antibody with the understanding of four main parameters (chemical fixation, detergent permeabilization, temperature and time. Deerinck teaches primary fixation with formaldehyde containing low concentrations of glutaraldehyde (page 113, 2nd col.). Deerinck teaches that quantum-dot fluorescence is extremely durable and it can withstand many types of chemical treatments, including aldehyde fixation, solvent dehydration, and even epoxy resin embedding and heat (page 116, 1st col.).
Dukes teaches correlative fluorescence microscopy and scanning transmission electron microscopy of QD-labeled proteins in cells (Abstract). Dukes teaches that correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, combining the functionality of light microscopy with the high resolution of electron microscopy. Dukes teaches identification by fluorescence microscopy of QD labeled proteins in cells and teaches STEM for live and fixed cells (conclusions). Dukes teaches imaging sample prior to and after fixation (page 4111, 1st col.). Dukes teaches incubating cells with EGF-quantum dot conjugates and then fixed with glutaraldehyde and then imaged with light microscopy (page 4111, 2nd col.; page 4115, 2nd col. under “material and Methods”).
Therefore, given the fact that various probes can be utilized for conjugation to biotin for detection using biotin and avidinylated Qdots (Chang), it would be obvious to consider or easily envisage various other probes including peptides and small molecule ligands for the probe-biotin conjugate of Jaiswal  with the expectation of expanding the arsenal of probe-biotin conjugates and target cells for detection of P-glycoprotein expressing cells and various other cells expressing other proteins (as for example EGFR) and receptors with a reasonable expectation of success.  Given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology (Deerinck) and given the fact that that combining the functionality of light microscopy with the high resolution of electron microscopy in correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, it would be obvious to one to one of ordinary skilled in the art to easily envisage employing electron microscopy also for the detection of the quantum dot labeled cells with the expectation of higher resolution examination of proteins using correlative fluorescence microscopy and transmission electron microscopy with a reasonable expectation of success. Jaiswal disclosed detection using confocal microscopy and utilization of other available microscopy including electron microscopy as described above commonly used with QD-labeled cells and thus the various microscopies cited in claims 17-20 would be considered routing variations in the utilization of commonly known detection techniques and apparatus to one of ordinary skilled in the art. 
Jaiswal does not mention fixing the cells during staining and for imaging, but however, Jaiswal discloses the basic concept of nanoparticle based identification of protein distribution by employing two-component adapter mediated (e.g. biotin-avidin system) conjugation of first and second unit wherein the second unit comprises the nanoparticle having one of the component of the adapter system and the first unit Since fixing cells during and after labeling has been disclosed as routine procedures for microscopic examination and since Deerinck teaches that quantum-dot fluorescence is extremely durable as it can withstand many types of chemical treatments, including aldehyde fixation and since Deerinck teaches optimization of fixation conditions, it would be obvious to easily envisage including a fixation step in the process of labeling of cells of Jaiswal for optimization and for allowing the labeled sample for various microscopic examination with a reasonable expectation of success because both Deerinck and Dukes teach fixation of cells for microscopic examination.
In regards to claims 22 and 24, Dukes teaches incubating cells with EGF-quantum dot conjugates and then fixed with glutaraldehyde and then imaged with light microscopy (page 4111, 2nd col.; page 4115, 2nd col. under “material and Methods”) and thus detection and identitying distribution of EGFR is within the purview of one of ordinary skilled in the art.
In regards to claim 23, since the basic concept has been established by the combination of the references, the selection of various small probes with various affinity and concentration are considered a routine optimization and variation due to detection processes and which are within the purview of one of ordinary skilled in the art.
In regards to claim 14, Jaiswal teaches multiple color imaging (see title) for monitoring the interaction of multiple proteins (page 47) and teaches that this approach can be expended to specifically label multiple proteins or cell types 
In regards to claim 16, Jaiswal discloses incubating the cells with BSA before incubating with biotinylated antibody (page 51, last para o 1st col.) which is supposed to block non-specific binding of the QD-avidin. 
Response to argument
Applicant's arguments and amendment filed 02/25/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (b). However, Applicant’s arguments are not found persuasive to overcome the rejections under 35 USC 112(a) and 35 USC 103. Moreover, Applicant’s amendments necessitated new grounds of rejection under 35 USC 112(b) as described in this office action.
In regards to 35 USC 112 first paragraph, Applicant argued that claims 12-15 have been amended to clarify that the stoichiometry of the detected protein is measured and not all proteins of the cell and Applicant's disclosure also makes clear in that the object of the inventions is always a specific complex of a protein of the cell. Applicant cited two publications to show that the required steps are easy enough for the person skilled in the art from Applicant's disclosure. Applicant argued that the modified protein ligands and nanoparticles were already available at the filing date.
The above arguments have fully been considered but are not found persuasive. As described in the rejection, the recitation of “method for identifying a statistical distribution of protein stoichiometry of a protein in cells”, in its broadest interpretation specific protein, but includes a large number of proteins in a cell and thus “a molecule for binding specifically to a protein” encompasses an inordinately a large number of various binding molecules directed to various proteins encompassed by “a protein” in the cell. 
The specification have not disclose or describe the types of proteins to which the “molecule” or “chemical molecule” would be specific for and thus the claim encompass an inordinate number of peptides upto 60 amino acids and an inordinate number of distinct compounds represented by “chemical molecule not exceeding 12 kDa” that specifically binds to various proteins. In the absence of a disclosure of representative number of conjugate compounds a peptide, or a chemical molecule conjugated to a chemically coupled molecule, from the enormous number of conjugate compounds that may be encompassed by the genus as claimed cannot be a representative number of all the unlimited number of structurally divergent and dissimilar compounds as encompassed by the scope of the claims. The specification does not provides a clear guidance of the various peptide sequence and their cognate binding ligands/receptors and the specification have not provides a representative peptide sequences or compounds (representing peptides and chemical molecule) binding specifically to representative types and numbers of proteins in cells or other proteins and having a chemically coupled group conjugated to the peptide sequences or the compounds, nor does the specification provides clear guidance of representative number and types of chemical molecule with molecular weight not exceeding 12 KDa for conjugate with a chemically coupled molecule. Disclosure of one or two conjugate for conjugate of a first unit in one or two references does not provide representation The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. When there is substantial variation within the genus (here, in this case there is a substantial variation of various constructs with various structures encompassing “a molecule for binding” and “a chemical molecule), one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). By disclosing no clear structure of a conjugate representing a peptide-chemically couple molecule or a chemical molecule-chemically coupled molecule, the specification does not describe representative example and does not provide support for the full scope of the first unit as claimed and as encompassed by the enormous number of conjugate 
In regards to 103 rejection, Applicant argued that the main objection in claims 12-15, as amended, is using the small label first so that all binding sites of the protein of protein complex are bound which is not possible with the antibodies of Jaiswal et al. Applicant argued that the fixation after the first labeling increases the quality of the second step and without the fixation, the second labeling step will change the first labeling.  Applicant argued that instant claims require fixation as well as the use of two different detection methods in order to correlate information.
The above arguments have fully been considered but are not found persuasive because the above limitations are obvious by the combination of the cited arts is described in the rejection. Applicants must realize that one cannot show nonobviousness by attacking references individually wherein the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in the rejection above, Chang teaches utilization of various probes which includes antibody, peptides, and small molecule ligands. Chang teaches that a significant advantage with peptide as and teaches various small molecule as probe for detection and thus combination of the reference make obvious of utilizing small molecular probes. Deerinck teaches fixing cells and teaches optimal fixation and permeablization Deerinck teaches primary fixation with formaldehyde containing low concentrations of glutaraldehyde (page 113, 2nd col.). Deerinck teaches that quantum-dot fluorescence is extremely durable and it can withstand many types of chemical treatments, including aldehyde fixation, solvent dehydration, and even epoxy resin embedding and heat (page 116, 1st col.) and thus fixation of cells for detection is well with the purview of one of ordinary skilled in the art. Further, given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology (Deerinck) and given the fact that that combining the functionality of light microscopy with the high resolution of electron microscopy in correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, it would be obvious to one to one of ordinary skilled in the art to easily envisage employing electron microscopy also for the detection of the quantum dot labeled cells with the expectation of higher resolution examination of proteins using correlative fluorescence microscopy and transmission electron microscopy with a reasonable expectation of success. Jaiswal disclosed detection using confocal microscopy and utilization of other available microscopy including electron microscopy as described above commonly used with QD-labeled cells and thus the various microscopies cited in claims 17-20 would be considered 
The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art.  See:  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); or, In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  See:  In re Bozek, 163 USPQ 545 (CCPA 1969).  A person of ordinary skill in the art, using common knowledge and common sense, is capable of fitting the teachings of multiple references together like pieces of a puzzle, regardless of the specific problem being addressed by the individual references.  Any need or problem known at the time of the invention can provide a reason for combining elements of the different references.  A person of ordinary skill in the art is also a person of ordinary creativity.  In this case, for the reasons of record, ample motivations to combine the references with an extremely reasonable expectation of success have been set forth.  
Moreover, contrary to Applicant’s arguments that instant claims require fixation as well as the use of two different detection methods in order to correlate information, claims 13 and 15 do not require fixing after incubating the cells with the first unit and independent claims 12, 13 and 15 do not require use of two different detection methods in order to correlate information. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Applicant’s assertion regarding unexpected advantage of fixing after incubation with nd col.; page 4115, 2nd col. under “material and Methods”) and thus detection and identitying distribution of EGFR is within the purview of one of ordinary skilled in the art. Moreover, given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology (Deerinck) and given the fact that that combining the functionality of light microscopy with the high resolution of electron microscopy in correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, it would be obvious to one to one of ordinary skilled in the art to easily envisage employing electron microscopy also for the detection of the quantum dot labeled cells with the expectation of higher resolution examination of proteins using correlative fluorescence microscopy and transmission electron microscopy with a reasonable expectation of success. 
Furthermore, in regards to using the small label first so that all binding sites of the protein of protein complex are bound, specification (page 17) cites  Fig.2 and describes the due to linker length  (PA and SA), it is not possible to determine the exact position of the protein (EGFR) and it is thus impossible to conclude from the 
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641